DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed January 14, 2022.  Applicant’s January 14th amendment amended claims 1, 3-8, and 11; canceled claims 2, 9, 10, 12-30; and added new claims 31-38.  Currently Claims 1, 3-8, 11 and 31-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn.
	The 35 U.S.C. 112(a) rejection of claims 1-19 in the previous office action is withdrawn in response to Applicant's amendment to claim 1 and cancellation of claims 2, 9, 10, 12-19.
	The 35 U.S.C. 112(b) rejection of claim 1 is withdrawn in response to Applicant's amendment to claim 1.
	The 35 U.S.C. 101 rejection of claims 1, 3-8 and 11 in the previous office action is maintained.
	The 35 U.S.C. 103(a) rejection of claims 1-19 in the previous office action is withdrawn in response to Applicant's substantial amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.



Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims do not recite a judicial exception and integrates the abstract idea into a practical application (Remarks:  Page 14).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101, the examiner respectfully disagrees.  Claims 1, 3-8 and 11 are directed to the abstract idea of revising/modifying a compliance program, specifically increasing or decreasing a number of offender check-in scheduled.  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process), herein compliance program revision is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior. 

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – offender (tracked person) monitoring – in this case administering and revision a compliance program (number of scheduled check-ins for an offender).  While the claims may represent an improvement to the business process of revising a tracked person (offender) compliance program (check-in schedule) they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claim is the monitoring center (person?, place, computer?), a client device, telecommunications network and a tracking module (software?, hardware?, hardware and software?).  These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant’s tracked person check-in scheduling in the general field of offender 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 
  


Applicant’s arguments with respect to claim(s) 1, 3-8, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Keyton U.S. Patent No. 10109173 in view of Tumperi et al., U.S. Patent No. 7522060 and further in view of Acevedo, U.S. Patent Publication No. 20110148626.

Regarding Claims 1 and 31, Keyton discloses a system and method for compliance of a tracked person (e.g. offender), comprising:
Receiving at a monitoring center (Figure 1, Element 102) profile information associated with a tracker person (Figure 1, Element 108; Figure 3), the profile information identifying the tracked person and indicating a reason the tracker person is being monitored (Figure 1, Element 108; Figure 5, Element 508);
Associating a client device with the tracked person, the client device being carried or worn by the tracker person and using a telecommunications network to receive information from and transmit information to the monitoring center (Figures 1, 2; Figure 5, Elements 190, 540, 550; Figures 8-14), the transmitted information including location related information related to location of the client device 
Establishing a compliance program for the tracker person, the compliance program comprising location related events including geo-fencing parameters (Figure 1, Element 170; Figure 2, Element 170, 108; Figures 3, 4) based on the profile information, equipment related issues (Column 5, Lines 23-52; Column 15, Lines 49-68; Column 15, Lines 1-25) and check-in related events including a plurality of scheduled check-in evens and a plurality of ad-hoc check-in events (Figure 1, Element 110; Figure 5, Element 510, 570; Figure 3, Element 318; Column 16, Lines 26-68; Figure 5, Element 510);
Notifying the tracked person via the client device of a plurality of check-in events (Figure 4; Column 16, Lines 49-68; Column 14, Lines 31-55);
Receiving at the monitoring center via the telecommunications network location related information from the client device (Figures 2, 3, 4; Column 10, Lines 36-68; Columns 11, 12);
Determining at a location module at the monitoring center whether the location information indicates a location related violation of the geo-fencing parameters associated with the tracker person (Figures 3, 4; Column 10, Lines 36-68; Columns 11, 12);
In response to the location tracking module determining that the location related information indicates a violation transmitting from the monitoring center to the client device a warning regarding the location related violation (Figure 4, Elements 410, 418, 420; Column 12);
Receiving at the monitoring center additional location related information from the client device (Figure 4, Elements 410, 412, 414, 416; Column 11, Lines 10-68; Column 12, Lines 1-20);
In response to determining that the location violation has not been corrected within a predetermined period of time recording the location of the violation (Figure 4; Column 12, Lines 33-65);

Determining at the monitoring center if the tracked person missed a check-in related event and cause a check-in related violation (Figures 3, 4; Column 10, Lines 36-68; Columns 11, 12);
In response to determining that the tracker person cause the a check-in related violation, recording the check-in related violation (Figures 3, 4, Column 10, Lines 36-68; Columns 11, 12);
Reporting by the monitoring center a recorded location related violation OR a check-in related violation to a supervisor device associated with a supervisor assigned to the tracker person (Figure 4; Column 9; Column 10, Lines 36-68; Columns 11, 12);
Assessing by the monitoring center the recorded location related violations, the equipment related violations and a check-in related violations associated with the tracker person (Figures 3, 4; Column 10, Lines 36-68; Columns 11, 12);
In response to the recorded location, equipment related and check-in violations exceeding a limit revising by the monitoring center the compliance program to include additional scheduled check-in events and ad-hoc events of the tracker person (Column 12, Lines 33-49 – flag for heighted monitoring).

While increasing the check-in frequency of an offender who is not complying with scheduled check-in events is old and very well known.  Keyton does not disclose revising the compliance program as claimed.

Tumperi et al., from the same field of endeavor of tracking a person’s compliance, discloses a system and method comprising:

In response to the recorded location, equipment related and check-in violations exceeding a second predetermined number (limit, max, threshold, etc.) revising by the monitoring center the compliance program to include fewer scheduled check-in events and ad-hoc events of the tracker person (more/less intensive monitoring - transition recommendations - Column 22, Lines 63-68; Column 23, Lines 1-59; more/less lenient Column 29, Lines 10-68; Figure 27).
More generally Tumperi et al. discloses a method comprising:
Receiving profile at a monitoring center, information associated with a tracked person, the profile information identifying a client device for transmitting information and receiving information from the tracked person (Figure 1, Element 63 – subject tables; subject enrollment; Figure 4; Figure 8, Element 202 – offender case configuration; Figure 17 – case creation; Figure 22, Elements 1602, 1603, 1607; Column 21, Lines 34-60), wherein the profile information comprises a reason the tracked person is being monitored (e.g. program type, criminal offence, sex offender, house arrest, etc.; Figure 12 – Protocol name; Figure 17, Protocol; Figure 20);
Associating a client device with the tracked person the client device to be carried or worn by the tracking person and using a telecommunication network to receive information from and transmit information to the monitoring center including location information of the client device (Column 1, Lines 43-53; Column 26, Lines 28-40; Figures 8, 13) and check-in related information provided by the tracked person (Figure 13- case summary/case info; Figure 22, Elements 1602, 1603, 1607; Figure 23; Column 26, Lines 41-68; Columns 27, 28)

Receiving location related information from the client device (Column 9, Lines 25-30; Column 13, Lines 50-68; Column 18, Lines 20-25; Figures 8, 13);
Determining whether the location related information indicate location related violations (Column 9, Lines 25-30; Column 13, Lines 50-68; Column 18, Lines 20-25; Figure 8, Element 203 – infraction handling; Figure 13 – violation definition/thresholds; Figure 15)
Notifying the tracked person of check-in related events (Figure 4 – compliance control; Phone Check In; Elements 101, 109, 102, 103; Figure 5; Figure 18);
Determining if the tracked person has missed check-in related events and caused check-in related violations (Column 11, Lines 55-68; Column 14, Lines 55-68; Column 18, Lines 20-25; Column 22, Lines 21-50; Figure 13 – check-in history; Figure 15 – unresolved check-ins; Figure 16 –missed check; Figure 22, Element 1610, 1701);
Assessing the location and check-in related violations associated with the tracked person (individual) and producing a compliance score (metric; Column 25, Lines 1-30; Column 29, Lines 10-25, 55-68 Figure 10, Element 501 – dashboard; Figures 13, 15; Figure 19 – protocol transition; Figure 22, Element 1610, 1701);
In response to the compliance score falling below the acceptable compliance score, revising the compliance program by revising at least ONE of location or check-in related events associated with the compliance program (Claim 1; Column 7, Lines 10-25; Column 22, Lines 60-8; Column 23, Lines 1-55; 

It would have been obvious to one skilled in the art that the system and method as disclosed by Keyton would have benefited from increasing/decreasing the number/frequency of the check-ins in view of the disclosure of Tumperi et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Keyton does not disclose Determining at the location tracking module at the monitoring center whether the additional location related information indicates the location violation has been corrected within a predetermine period of time as claimed.

Acevedo, from the same field of endeavor of tracking persons, discloses a compliance monitoring system and method comprising determining at the location tracking module at the monitoring center whether the additional location related information indicates the location violation has been corrected within a predetermined period of time (Paragraphs 23-25).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Keyton and Tumperi et al. with its ability to determine location related violations,  to verify/confirm those violations and modify/cancel those violations would have benefited from determining that the location violation has been corrected without a set period of time in view of the disclosure of Acevedo, since the claimed invention is merely a combination of old elements, and in the 

Regarding Claims 3 and 32, Keyton discloses a system and method wherein the client device comprises a smartphone (Column 10, Lines 36-68; Column 11, Lines 1-29).  

Tumperi et al. also discloses that the client device(s) comprise a phone, wearable device paired with a phone wherein the wearable device has GPS and cellular capabilities client devices to phones/wearable devices having GPS and cellular capabilities (Column 1, Lines 43-53; Column 26, Lines 28-40).

Regarding Claims 4 and 33, Keyton discloses a system and method wherein the client device further comprises a wearable device paired with a smartphone (Figures 8-13; Claim 1).

Regarding Claims 5 and 34, Keyton discloses a system and method wherein the client device comprises a wearable device having GPS and cellular capabilities (Figures 2, 13; Column 6, Lines 7-21, 60-68).

Regarding Claims 6 and 35, Keyton discloses a system and method wherein the geo-fencing parameters comprise geo-fencing ones at least one of a permitted zone OR a restricted zone and determining whether the location information indicates a location violation comprises comparing the location related information to the geo-fencing zones (Figures 3, 4; Column 10, Lines 36-68; Columns 11, 12).  

Tumperi et al. also discloses a method wherein the location related events comprise geo-fence zones including at least ONE of a permitted OR restricted zone and determining whether the location related information indicates location related violation comprising comparing the location related information to the geo-fence zones (Co9lumn 13, Lines 53-63; Column 13, Lines 50-68; Column 18, Lines 20-25).

Regarding Claims 7 and 36, Keyton discloses a system and method wherein the equipment related information is at least ONE of band status OR band battery level OR phone battery level and the equipment violation comprises at least ONE of a tamper or battery or phone violation (Column 5, Lines 23-52; Column 15, Lines 49-68; Column 15, Lines 1-25).

Regarding Claims 8 and 37, Keyton discloses a system and method wherein the check-in related events comprise at least ONE of a photo or video or voice or biometric check-in and a check-in related violation comprises a failure to responds to a check-in request displayed on the client device (Figure 4, Elements 412, 416; Column 9, Lines 43-53; Column 11; Column 12, Lines 1-25).

Tumperi et al. also discloses a method wherein the check-in related events comprise at least ONE of a photo or video or voice or biometric check-in and a check-in related violation comprises a failure to responds to a check-in request displayed on the client device (Column 11, Lines 55-68; Column 14, Lines 55-68; Column 18, Lines 20-25; Column 22, Lines 21-50; Figure 13 – check-in history; Figure 15 – unresolved check-ins; Figure 16 –missed check; Figure 22, Element 1610, 1701).

Regarding Claims 11 and 38, Keyton discloses a system and method further comprising receiving victim information indicative of a location of a victim and wherein a location related violation comprises a determination that the location of the tracked person is within a predetermined distance (proximity) of the victim (Column 13, Lines 1-45).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623